TJntermyer, J.
(concurring in the result only). With considerable hesitation, I concur in the confirmation of the determination of the police commissioner.
As to the first charge, even if it were sustained by the proof, it is sufficient to say that no evidence was offered of the police regulation which the petitioner is claimed to have violated, nor in my opinion may we take judicial notice of such regulations.
As to the second and more serious charge, no competent evidence was offered that the single incident complained of occurred with the permission, express or implied, of the licensee (Administrative Code of the City of New York, § 436-1.0, subd. f; L. 1937, ch. 929) or any person connected with the management.
The evidence of implied permission is said to consist of testimony of representatives of the army, the navy and the ^Department of Health, none of whom, however, professed to have any knowledge of the facts except that they had received .reports from subordinates of complaints relating to the operation of the licensed premises. It is said also to consist of statements made by Lee Edwards and Alfred Johnson indicating that Johnson was commonly on the premises. These statements, even if they may be said to warrant such an inference, were not made in the presence of any person connected with the management and, therefore, are not binding on the petitioner. The allegations of the answer denied by the reply may not, for obvious reasons, be regarded as evidence in this proceeding.
For these reasons, I would dissent and vote to annul the determination were it not that all the incompetent evidence was received without objection and might, therefore, be considered by the commissioner. For that reason only, I vote to confirm the determination.
Dore, Cohn and Callahan, JJ., concur with Martin, P. J.; Untermyer, J., concurs in the result only, in opinion.
Determination unanimously confirmed, with fifty dollars costs and disbursements to the respondent and the stay vacated.